Citation Nr: 1441452	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to October 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois, and that RO certified this appeal to the Board in February 2014.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within this system do not include any non-duplicative materials pertinent to the present appeal, other than a May 2014 Informal Hearing Presentation (IHP) submitted by the Veteran's representative.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The most probative evidence shows that for the entire period on appeal, the Veteran's PTSD is manifested by symptoms of irritability, anger, sleep impairment, depressed mood, anxiety, and suspiciousness which are best approximated by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior self-care, and conversation normal).  



CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 30 percent for PTSD have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice regarding the Veteran's increased rating claim was provided by way of a letter sent to the Veteran in January 2009.  

Regarding the duty to assist, the RO has obtained, and associated with the claims file, the Veteran's service treatment records, VA treatment records, and private treatment records.  

Additionally, the Veteran was afforded VA examinations in February 2009, December 2011, and September 2012, and the resulting examination reports have been associated with the claims file.  The Board finds the VA examinations and resulting opinions are adequate as they provide sufficient detail which allows the Board to address the applicable rating criteria; the VA examiners personally interviewed and examined the Veteran, considered his reported history, provided sufficiently detailed descriptions of the claimed disability, and provided analysis to support the resulting opinions, including the information necessary to evaluate the Veteran's PTSD.  

The May 2014 IHP asserts that the VA examinations of record are inadequate because the VA examiners did not discuss the private psychiatric opinions of record, did not include any supporting basis for their conclusions, and because the December 2011 VA examiner did not review the Veteran's claims file.  However, as stated above and discussed further herein, the Board finds that the VA examinations of record are adequate for adjudication.  The VA examiner does not have to discuss all evidence favorable to the Veteran when rendering an opinion, see Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009), and the failure or inability to review the claims folder does not, by itself, automatically render a medical opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Snuffer v. Gober, 10 Vet. App. 400, 403 -04 (1997) (review of claims file not required where it would not change objective and dispositive findings made during medical examination).  The Board notes that the VA examinations, conducted by three separate examiners, are internally consistent, which leads the Board to afford great probative weight to the objective findings contained therein.  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).  

All necessary development has been accomplished regarding the Veteran's claim decided herein and no further notice or assistance is required for a fair adjudication.  


II.  Increased Rating - PTSD  

The Veteran seeks entitlement to an increased disability rating in excess of 30 percent for PTSD.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran filed his increased rating claim in November 2008; therefore, the relevant temporal period is from November 2007 to the present.  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  Id.  However, the evidence of record does not establish any additional, distinct time periods in which the Veteran's PTSD symptomatology warrants a staged rating.  

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling from August 5, 2005, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2013).  Upon review, the Board finds no other diagnostic code would be more appropriate in the evaluation of the Veteran's psychiatric disability.  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

In November 2008, the Veteran submitted the results of an October 2008 private psychiatric evaluation, which the RO accepted as an informal claim for an increased disability rating for his service-connected PTSD disability.  

Upon examination by the private psychiatrist in October 2008, the Veteran reported current employment of eight years in highway maintenance, which he enjoyed until recent stress after he stood up for a coworker and got into trouble with his superiors and other coworkers.  He reported that his attitude had gotten him into trouble before and that he had numerous jobs previously, although he had been employed at his current job since 2000.  He also reported prior divorces but a good marriage to his current wife, and stated the only social activity he enjoyed was a veterans' motorcycle club.  Other symptoms reported included sleep impairment with nightmares of Vietnam, and passive suicidal and homicidal thoughts.  The psychiatrist noted no speech defects, and although the Veteran became agitated, his thought processes were logical, coherent, and goal-directed.  The Board notes that although the psychiatrist stated "[t]here was active evidence of any hallucinations, delusions, or suicidal or homicidal ideas", the Board reasonably infers from the was the structure of the psychiatrist's statement that he meant to say there was no active evidence of these symptoms.  The Veteran's memory and judgment were both found to be intact.  The psychiatrist ultimately diagnosed Axis I PTSD with a history of increased nightmares, anger, hostility, sleep problems, mistrust, social isolation, and profound resentment toward authority, in addition to Axis II passive aggressive personality traits; he also assigned a current GAF score of 41.  

The Veteran was next afforded a VA review examination for PTSD in February 2009.  The examiner noted review of the Veteran's claims file and medical record.  The Veteran reported symptomatic increases in irritability and the occurrence of fugue states, wherein he described riding to places on his motorcycle and not remembering how he got there.  He also reported some sleep impairment with nightmares of his military service.  He continued to express irritability and problems with authority, although he maintained employment and noted that the job allowed him to avoid coworkers that he did not like to be around.  He denied any interest in social activities other than a motorcycle club for veterans, which he started and enjoys with his wife; he described a good marriage and improved relationships with his children.  Overall, the Veteran appeared generally cooperative, with normal speech and a slightly anxious and irritable mood.  There was no evidence of compromised executive function or deficits in attention or concentration, although his judgment and impulse control were noted to be poor to fair, with some improvement noted upon external influence by his wife.  The VA examiner diagnosed Axis I PTSD and Axis II personality disorder with antisocial and passive aggressive features and assigned a GAF score of 56.  He also stated his agreement with the opinion of the prior VA examiner from January 2006 that the Veteran's PTSD symptoms may not be the largest component of his maladaptation, and that were his personality disorder not present, his GAF score might be 5-7 points higher.  

In April 2009, the Veteran again underwent a private psychiatric evaluation by the same psychiatrist who conducted his October 2008 psychiatric evaluation.  The Veteran reported an increase in memory deficits, including an inability to remember names, increased nightmares, and increased irritability, paranoia, and hostility.  The psychiatrist noted irrational thinking as the Veteran had trouble comprehending questions and answered tangentially.  He noted increased anger, with impulsive outbursts of profane language and increased poor judgment, lack of motivation, and decreased relationship skills such as inability to communicate, distorted perceptions, and paranoia.  In short, he noted the Veterans negative emotions have "literally taken over his life" and his level of functioning has dropped significantly.  He reported a decreased GAF score of 38 and recommended an increase in benefits to the Veteran given his worsening functional level.  

The Veteran was afforded another VA examination in December 2011.  The examiner was unable to review the claims file, but he obtained a relevant history from the Veteran, including his report of approximately three visits with a private psychiatrist over the past two years.  The Veteran reported a strained prior marital history, but that his current marriage was very satisfying, with shared mutual interests.  He reported continued employment with highway maintenance, which he enjoyed, but he described conflict, which nearly became physical at one point, with coworkers and supervisors over their displays of favoritism.  He stated that he stands up for coworkers, which makes him a target.  He reported consulting a private psychiatrist previously, but denied any ongoing PTSD treatment.  He finds support with other Vietnam veterans through motorcycle clubs.  The examiner identified PTSD symptoms of depressed mood, anxiety, suspiciousness, and episodes of rage.  The examiner diagnosed continuing PTSD and assigned a GAF score of 60.  He noted the Veteran's occupational and social impairment was consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Most recently, the Veteran was afforded a VA examination regarding his PTSD in September 2012.  The examiner noted review of the claims file, obtained a history from the Veteran, and conducted a psychiatric examination.  The Veteran reported little change since his previous VA examination in December 2011.  He reported that he was on administrative leave from work due to a heart procedure in August 2012.  He denied any mental health treatment or medication and stated that he felt his involvement with his veterans' motorcycle club was a form of therapy.  The examiner documented symptoms of depressed mood, anxiety, suspiciousness, and anger management issues.  He diagnosed PTSD and assigned a GAF score of 58.  The Veteran's occupational and social impairment was summarized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

In February 2009, the Veteran submitted a statement in which he endorsed increased irritability, nightmares, and problems with authority.  

The Board also acknowledges that the Veteran's representative specifically requested an increased 70 percent disability rating in the June 2014 Appellant's Brief; however, after consideration of the evidence as discussed above, the Board concludes that a rating higher than 30 percent is not warranted for any period on appeal.  The Veteran's symptoms are generally not of similar severity, frequency, and duration as those described in the higher rating criteria for a 50, 70, or 100 percent disability rating.  

The Board acknowledges the GAF scores of 41 and 38 assigned by the private psychiatrist, which reflect some serious impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, as  noted above, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Therefore, these low GAF scores do not automatically equate to any particular percentage in the Rating Schedule; rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

In particular, the October 2008 private evaluation contained no findings of speech defects, and the Veteran's thought processes were logical, coherent, and goal-directed.  There was no active evidence of hallucinations or delusions, and the Veteran's memory and judgment were both found to be intact.  Moreover, he reported a good marriage and involvement with a social group of friends in a veterans' motorcycle club.  Thus, the October 2008 private evaluation is internally inconsistent with regard to the symptomatology identified and the GAF score assigned, which lowers its overall probative value when considered with the other evidence of record.  

On the other hand, the April 2009 private evaluation documents increased nightmares, irritability, paranoia, and hostility.  Consistent with the GAF score of 38 assigned, the psychiatrist also noted irrational thinking, lack of motivation, and decreased relationship skills such as inability to communicate, distorted perceptions, and paranoia.  However, the Board notes that such findings seem to be based upon the Veteran's own report; at least, it is unclear how the private psychiatrist came to such conclusions, as the evaluation contains mostly conclusory statements.  Without a supporting rationale, the probative value of such conclusions is limited.  See Nieves-Rodriguez, 22 Vet. App. 295.  

Moreover, such findings are inconsistent with the findings of the February 2009 VA examination conducted just over two months prior.  At that time, the Veteran displayed normal speech with no evidence of compromised executive function or deficits in attention or concentration, although the examiner noted his irritability, with poor judgment and impulse control.  Interestingly, the February 2009 VA examiner assigned a GAF score of 56 and noted that were the Veteran's personality disorder not present, his GAF score may even be higher.  Given the inconsistencies in these two examinations, and based upon the discussion above, the Board affords less probative value to the private psychiatrist's opinion.  

The most probative competent evidence is the findings contained in the three separate VA examinations, which adequately consider the Veteran's history and contain consistent findings which allow the Board to apply the relevant rating criteria.  The GAF scores assigned by the VA examiners of 56, 60, and 58, along with the symptomatology findings discussed above, indicates that the Veteran's PTSD has been consistently stable throughout the appeal period and does not more closely approximate the criteria for an increased disability rating in excess of 30 percent for any period on appeal.  

It is clear that the Veteran has displayed increased irritability; however, it does not appear to be unprovoked with periods of violence.  Although he reported two physical altercations in the previous three years at the February 2009 VA examination, it is not clear to the Board that these incidents occurred within the relevant temporal period, since November 2007.  Moreover, at the December 2011 VA examination, the Veteran reported that the conflict at work nearly became physical at one point, which the Board understands to mean that the incident did not actually become violent.  While some impaired impulse control was noted regarding his irritable outbursts, he has shown an ability to adapt to stressful situations by tailoring his job to meet his needs to avoid coworkers who cause irritation.  Additionally, the Veteran described the conflict at work as resulting from supervisors who play favorites and reported that he sticks up for other coworkers, which shows some ability to maintain occupational relationships with at least those coworkers that he supports.  

The Veteran also endorsed passive suicidal/homicidal ideation within the private psychiatric examinations; however, this was not shown in any of the three VA examinations, nor is there any of continuing active suicidal/homicidal ideation.  There is no evidence of obsessional rituals which prevent routine activities, and no indication that the Veteran appeared to neglect his personal appearance or hygiene, and aside from a single reference in the April 2009 private psychiatric examination that he could not properly communicate, the Veteran has not displayed ongoing illogical, obscure, or irrelevant speech.  Some memory impairment was noted; however, it was specifically discussed as forgetting name or directions, which are specifically contemplated in the 30 percent rating criteria; he has not shown impairment of short and long-term memory as required by the higher 50 percent rating criteria.  

The Veteran has not reported, and numerous VA and private psychiatric examinations have not found, that he suffers from panic attacks.  While he has been found to suffer from depression, anxiety, and suspiciousness, this has not been shown to affect his ability to function independently, appropriately, and effectively.  Additionally, while he reports lack of interest in activities, the Veteran has shown an ability to maintain outside relationships with friends in a motorcycle group.  While the Veteran reported some deficiency regarding his past marital history, he reported a good marriage to his current wife and improved relationships with his children.  

The Board also finds that the evidence tends to show that a non-service-connected personality disorder results in symptoms that affect the Veteran's mood and ability to manage anger.  The symptoms due to the personality have not been linked to PTSD.  

Overall, the Veteran's PTSD symptoms do not meet or approximate the rating criteria for a higher disability rating; thus, the Board finds that the Veteran's symptoms do not result in the required level of occupational and social impairment for a rating above 30 percent for any period on appeal.  

In sum, the preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due to the collective impact of all the Veteran's service-connected disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013); see also Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014) (The plain language of 38 C.F.R. § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities.).  

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

As discussed above, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including irritability, anger, sleep impairment, depressed mood, anxiety, and suspiciousness are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned evaluation for his level of impairment and requested an increase in the percentage rating assigned.  In other words, he did not have any symptoms from his service-connected PTSD disorder that are unusual or different from those contemplated by the schedular criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  



ORDER

Entitlement to an increased disability rating in excess of 30 percent for PTSD is denied.  


REMAND

A remand is necessary in order for the AOJ to adjudicate the issue of a TDIU rating due to the Veteran's service-connected disabilities.  

The United States Court of Appeals for Veterans' Claims (CAVC) has held that a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran's August 2012 statement indicates that his service-connected ischemic heart disease disability prevents him from working.  Additionally, a September 2012 VA general medical examination found that the Veteran's service-connected conditions, including ischemic heart disease, PTSD, and diabetes mellitus type II, prevent him from securing or following a substantially gainful occupation.  Finally, the January 2014 VA Form 646, Statement of Accredited Representative in Appealed Case, states that the Veteran's service-connected PTSD and ischemic heart disease combined to render him unemployable.  

The Board finds the evidence of record discussed above is sufficient to raise the issue of a TDIU rating due to the Veteran's service-connected disabilities, to include PTSD.  The Board points out that the Veteran's service-connected disabilities (PTSD, rated as 30 percent disabling; ischemic heart disease, rated as 30 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; acne rated as 10 percent disabling; and scars, rated as noncompensable) do not meet the scheduler requirement for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2013).  However, this does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, upon remand, the Agency of Original Jurisdiction (AOJ) should address the matter of a TDIU rating in the first instance, to include consideration of a TDIU rating on an extraschedular basis.  

Accordingly, this matter is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice with respect to his claim for a TDIU rating and ask the Veteran to furnish any additional information and/or evidence pertinent to the TDIU claim.  

2.  Then, adjudicate the issue of entitlement to a TDIU rating in the first instance, to include consideration of a TDIU rating on an extraschedular basis.  If any benefit sought remains denied, issue a statement of the case (SOC) to the Veteran and his representative, and afford him an appropriate opportunity to respond.  The appeal should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


